                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING

MAURICE GOLSTON,

              Petitioner,

v.                                                      CIVIL ACTION NO. 5:19-CV-216
                                                        (BAILEY)
MR. ENTZEL, Warden,
FCI Hazelton WV,

              Respondent.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone [Doc.

7]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and recommendation (“R&R”). Magistrate

Judge Mazzone filed his R&R on September 30, 2019, wherein he recommends that

petitioner’s Petition for Habeas Corpus Pursuant to 28 U.S.C.   § 2241 [Doe. 1] be dismissed
without prejudice.

       Pursuant to 28 U.S.C.   § 636(b)(1)(c), this Court is required to make a de novo
review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo

review and the right to appeal this Court’s Order. 28 U.S.C.        § 636(b)(1); Snyder v.

                                             1
Ridenour, 889 R2d 1363, 1366(4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94(4th Cir. 1984). Here1 objections to Magistrate Judge Mazzone’s R&R were due within

fourteen (14) days of service, pursuant to 28 U.S.C.     § 636(b)(1) and Fed.   R.   Civ.   P. 72(b).

On October 23, 2019, petitioner filed a letter stating he needed an extension which this

Court construed as a Motion for Extension of Time to Respond to the Report and

Recommendation [Doc.     91.   On October 24, 2019, this Court granted the motion and gave

petitioner twenty-one (21) days from receipt of that Order to file objections. [Doc. 101.

Service of that Order was accepted on October31, 2019. Accordingly, petitioner had until

November21, 2019 to file objections to the R&R. To date, no objections have been filed.

Accordingly, this Court will review the R&R for clear error.

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 7] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, petitioner’s Petition

for Habeas Corpus Pursuant to 28 U.S.C.            §   2241 [Doc. 1] is hereby DISMISSED

WITHOUT PREJUDICE. This Court further ORDERS that this matter be STRICKEN from

the active docket of this Court and DIRECTS the Clerk to enter judgment in favor of

respondent.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Orderto any counsel of record herein

and to mail a copy to the pro se petitioner.




                                               2
DATED: December 2, 2019.




                           iEtThSThIcTJU




                            3
